Citation Nr: 0637350	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 20, 
2000 for the grant of service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a substantive appeal (VA Form 9) in May 
2003 and indicated he did not wish to appear before a 
Veterans Law Judge for a hearing.  However, in a signed, 
written statement, received by the Board in June 2006, prior 
to the adjudication of his claim, the veteran requested a 
personal hearing before the Board.  On a form returned to the 
Board in November 2006, he indicated that he wanted a 
videoconference hearing before a Veterans Law Judge.  Based 
on these communications, the Board finds that a remand is 
necessary to schedule the veteran for his desired Board 
hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the earliest available 
opportunity, with appropriate notification 
to the veteran and his representative, The 
American Legion.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


